 Mr. President, your election to the presidency of the thirty-sixth session of the General Assembly is a tribute to your outstanding qualities as a diplomat and to your vast experience, and it augurs well for the success of the work of this body, which most clearly represents international public opinion. Please allow me to congratulate you most warmly on behalf of the Greek delegation and on my own behalf.
36.	The outgoing President, Mr. Rudiger von Wechmar, has earned the gratitude of the Assembly for the exemplary way in which he guided its discussions, for his constructive initiatives and for the prestige which he has won for his important office.
37.	We also wish to extend our congratulations to the SecretaryGeneral, who has once again during the past 12 months demonstrated the greatest dedication to his mission, thus winning for himself the confidence and esteem of all.
38.	I should also like to take this opportunity to welcome the delegations of the Republic of Vanuatu and of Belize, young countries which, we are convinced, will play a constructive role in the great family of nations.
39.	The acting President of the Council of Ministers of the European Community, Lord Carrington, has expressed [8th meeting] in a succinct and eloquent way the views of the 10 members on the principal problems at the heart of the present international situation. Greece, of course, fully supports that presentation. Please allow me, however, to describe the position of my own Government on a few questions of more particular interest to my country.
40.	First of all there is the problem of the Middle East, a region of which we are very much aware both because of its geographical proximity and because of the links which for so many centuries have united us to most of the peoples inhabiting it. Unfortunately, the tensions in that region so crucial to world peace, far from diminishing, have persisted and even worsened.
41.	IVvo events, above all, have caused a deterioration of the situation: the destruction of the nuclear reactor at Tamuz by the Israeli Air Force and the violent bombings of Beirut and other parts of Lebanon which, because of the loss of life and the material damage caused, have given a new magnitude to the escalation of violence. These are facts which, far from contributing to the success of peace efforts in the Middle East, have fueled distrust and perpetuated confrontation.
42.	The prolongation of the ArabIsraeli conflict and the failure of all unilateral attempts to resolve it demonstrate that only dialog among the parties, including the Palestine Liberation Organization [PLO], can lead to a just and lasting solution. Our Organization has defined the guidelines for such a solution in several resolutions: first, the withdrawal from Arab territories occupied as a result of the wars of 1967 and 1973 and, secondly, the recognition of the legitimate rights of the Palestinian people, as well as of Israel's right to secure and recognized borders. The existence of the PLO is an undeniable reality, as is the fact that that organization represents the Palestinian people which, just like any other people, has a right to create its own State. The State of Israel is, likewise, a reality and has a right to exist within borders which everyone, including itsArab neighbors, recognize and respect.
43.	In this context, there is a need to stress the responsibility of countries that have special weight in world affairs or that have particular links with any party to the conflict, that is, the responsibility of those countries to exert all their influence to make it possible for negotiations to begin.
44.	Before concluding my comments on this question, 1 should like to say a few words about Lebanon, a country which has attracted general sympathy because of the misfortunes afflicting it simply because it finds itself at the center of a conflict with which it is only indirectly concerned. Greece affirms its support for all resolutions of the Security Council and the General Assembly which demand respect for the independence, territorial integrity and internal order of Lebanon and which affirm the right of the Lebanese Government to restore its authority throughout its national territory.
45.	In Namibia also, prospects for a negotiated settlement have diminished since the thirty-fifth session. The failure of the pre-implementation meeting at Geneva, owing to South Africa's intransigence, has given rise to serious doubts about the possibility of an agreement in the near future on the accession of the Territory to independence. Yet, the basis for a satisfactory and viable settlement does exist and, moreover, has already been accepted by SWAPO and the front-line countries as well as by South Africa. It consists of the full application of Security Council resolution 435 (1978), which provides for free elections under United Nations supervision. It goes without saying that all Namibian political forces should be enabled to participate in such elections. Moreover, conditions must be created to enable the different ethnic groups of the Territory to live in harmony. This will strengthen the feeling of security in the region.
46.	In the search for a peaceful solution in Namibia, the initiative of the five Western countries which form the contact group is of particular importance. Greece extends its full support to that initiative and hopes that the five countries will see fit to persevere in their efforts, always on the basis of resolution 435 (1978), of which they are the authors.
47.	A factor related to the Namibian problem which affects peace and stability throughout southern Africa is the continuation of armed incursions by South African forces into the territory of neighboring countries, especially Angola. These incursions have recently assumed truly
alarming dimensions. It is clear that if any country whatsoever were to claim the right to police an entire region, we would no longer be able to speak of international order, but rather of the law of the jungle. This is further food for thought for the Organization.
48.	Another international crisis of serious concern to my Government is that of Afghanistan. The presence of Soviet troops in that country is fraught with consequences that we cannot accept. The United Nations, which has on many occasions expressed its views on this subject, must continue its efforts to arrive at a political solution, which, as for any dispute of this nature, must take into account the* basic principles of the Charter, that is, respect for the independence and territorial integrity of Afghanistan and recognition of the right of its people to be sole master of its destiny.
49.	The same principles should serve as a starting point for the settlement of the problem of Kampuchea: withdrawal of Vietnamese troops and a free expression of the will of the Khmer people under United Nations supervision. It is time for that unfortunate people, which has suffered so much in the course of two wars and under the ' cruel regime of the years 1975 to 1978, to reap at last the fruits of a peaceful existence and dedicate itself to the enormous task of national reconstruction.
50.	The conflict between Iraq and Iran has lasted for more than a year. We hope it will be resolved without delay by means of negotiations. It would in fact be inconceivable for those two developing countries, members of the nonaligned movement, to continue a war from which neither can benefit.
51.	While mentioning the nonaligned movement, I should like to reiterate from this rostrum the best wishes of my Government on the occasion of its twentieth anniversary. In the course of its 20 years of existence the movement has gathered together countries of different political and socioeconomic systems which have a common denominator: the desire to remain separate from blocs and to contribute to detente and understanding among peoples. This is a highly commendable aspiration in which we hope they will persevere.
52.	This review of the international situation, however brief, would not be complete without a reference to my country's determination to contribute as much as possible to the successful conclusion of the work of the Conference on Security and Cooperation in Europe. Limited progress has been achieved thus far at Madrid. My Government remains committed to the Final Act of that Conference, signed at Helsinki on 1 August 1975, and hopes that the countries participating in the Conference will make every effort to ensure that a comprehensive and balanced final text is adopted.
53.	I should now like briefly to review a few questions which I believe are of universal interest. I shall begin with the problem of apartheid, in order to express once again our repugnance at that degrading regime which constitutes an affront to mankind.
54.	Apartheid is an extreme case of violation of human rights. It is not the only one. In a number of countries individuals are arbitrarily deprived of their fundamental freedoms, torture is practiced systematically, and persons
disappear without trace or are illegally detained. Each year thousands of such cases become known to the world public, and an equal, if not larger, number of violations of this kind never become known beyond the borders of the countries where they are committed.
55.	This is a situation in which we can take no pride. However, the task is not easy. Too often Governments invoke the principle of noninterference in their internal affairs to refuse any monitoring, any cooperation with the competent organs of the Organization. Therefore we must remain ever watchful and give human rights the broadest possible definition: not only the right to choose one's leaders freely, to express oneself freely and to practice the religion of one's choice, but also the right to a basic standard of living, one's own culture and one's own personal ethics.
56.	The economic development of all countries, but above all of those which for various reasons are deprived of a satisfactory standard of living, has become increasingly the responsibility of the Organization. This is a source of gratification. In fact the close link that exists between the major economic problems of our day makes it impossible for us to consider the wellbeing of any particular country or economic entity as an isolated case. That is why we welcome the idea of dealing with the great economic challenge by means of negotiations open to all Member States.
57.	It was not possible for the global negotiations to begin this year, as we had at one time hoped. We do not wish to underestimate the causes of this delay. It is natural that the Governments, especially those which in the final analysis will be called upon to contribute most to the common effort, should be given time for reflection in order to weigh the implications of the commitments they will be asked to undertake, but they must act quickly. The negotiations themselves will not prove easy, and this is one more reason why they should not be delayed. The millions of children whose growth may be arrested because of inadequate nutrition will not forgive us for our failure.
58.	Greece, a maritime country par excellence, believes in the need to conclude without further delay a convention which covers all the aspects of the law of the sea and is acceptable to all countries, large or small. Without such a convention mankind may soon be faced with chaos. I hope that this fact will be recognized by all and that all the parties concerned will show moderation and a spirit of cooperation, which are so necessary if we are to arrive at a convention for which the international community has been working for over 10 years.
59.	I could conclude my statement on that note if it were not for a problem of particular importance to all Greeks, a problem which has the sad privilege of being one of the oldest in the agenda of the Assembly and which in the course of recent years has not advanced a single step towards a solution. As you may have guessed, I am referring to the problem of Cyprus.
60.	The situation has remained unchanged during the past 12 months. A considerable part of the territory of the Republic of Cyprus is still occupied. The refugees, approximately one quarter of the population, /continue to live far from their homes, and the fate of. some 2,000 persons who disappeared remains unknown.
61.	I should like first of all to say a few words on the missing persons. Following lengthy negotiations, the two parties agreed on the establishment of a committee of inquiry, which began its work a few weeks ago. Unfortunately, from the outset the work of that committee met with procedural difficulties. Hence, I should like to make an appeal for the committee to begin its work without further delay and report on the fate of the missing persons, thus putting an end to the anguish of their families.
62.	As for the inter-communal talks, after having registered no progress for long months, some progress has finally been achieved through the introduction of TUrkish Cypriot proposals on the territorial aspect of the problem. However, although these proposals are a small step forward, they cannot be considered a substantial contribution to a successful dialog.
63.	For its part the Government of Cyprus, in spite of justifiable disappointment, has made reasonable proposals on the constitutional aspect reasonable because they are consistent with the notion of a unified State within which the two communities could live in harmony and with equal rights.
64.	There can be no doubt that the respective positions are still far removed from each other. The SecretaryGen eral and I wish to take this opportunity to thank him and his Special Representative for their tireless efforts  while noting this fact in his report, has expressed his intention to undertake an initiative to make it possible to bring the divergent views closer together [see AI36I1, sect. IV\. We trust him to seek with his wisdom and customary skill the best way of making a contribution to the common effort at this crucial point in the dialog.
65.	That is the situation at the beginning of the thirty- sixth session. A few days ago [12th meeting] my colleague from Cyprus assured us from this rostrum of his Government's desire to continue the dialog. We hope that this desire is reciprocated. We are convinced that a solution can emerge from the inter-communal talks if they are conducted in a constructive spirit and with the genuine political will to arrive at a solution acceptable to all.
66.	As far as my Government is concerned, it is prepared to support any solution consistent with the principles of the Charter, General Assembly resolutions and the genuine interests of the two communities.
67.	The case of Cyprus may prove to be the touchstone of the United Nations. It is the case of a small country which has placed all its hopes for survival in the Organization. If the United Nations were not to succeed in ensuring that the rule of law prevails it would be failing in a fundamental duty.
68.	Force has for too long governed the world. It is high time for it to yield to justice and reason. The ideals most cherished by mankind since the beginning of civilization have found expression in the Charter. It is up to all of us to see to it that they are not reduced to meaningless words.
69.	I should like to conclude with this marvellos sentence from Saint Exupery. "Only the spirit can breathe life into clay and make it man."

